37 So.3d 873 (2010)
George Allen SESSION, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1082.
District Court of Appeal of Florida, First District.
March 25, 2010.
Rehearing Denied June 17, 2010.
Appellant George Allen Session, pro se.
Bill McCollum, Attorney General and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This court views the rescission of previously awarded jail credit as an increased penalty and a violation of the defendant's rights under the Fifth Amendment of the United States Constitution. See Wheeler v. State, 880 So.2d 1260, 1261 (Fla. 1st DCA 2004) (holding "trial court may not sua sponte rescind jail credit previously awarded at any time even if the initial award was improper," because to do so "is to subject the defendant to double punishment for the same offense"). As the trial court here vacated a legal sentence and reduced appellant's jail credit on resentencing, we REVERSE and REMAND for reinstatement of the original sentence.
KAHN and BENTON, JJ., concur. ROBERTS, J., concurs in result.